USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 97-1022                                    UNITED STATES,                                      Appellee,                                          v.                                    PAUL D. ALLEN,                                Defendant - Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                             and Boudin, Circuit Judge.                                          _____________                                _____________________               R.  Scott Miller,  Jr.,  by appointment  of  the Court,  for               ______________________          appellant.               Jeanne M. Kempthorne, Assistant United States Attorney, with               ____________________          whom Donald  K. Stern, United  States Attorney, was on  brief for               ________________          appellee.                                 ____________________                                  September 18, 1997                                 ____________________                    Per Curiam.  Paul Allen  appeals the enhancement to his                    Per Curiam.                    __________          sentence following his conviction for being a felon in possession          of a firearm in violation of 18 U.S.C.   922(g)(1).  The district          court  entered a judgment  against appellant  pursuant to  a plea          agreement in  which appellant  pled guilty  to violating  section          922(g)(1)  and "acknowledge[d] that  the provisions of  the Armed          Career Criminal Act,  18 U.S.C.   924(e) ('ACCA'),  apply to this          case."   Accordingly, the  district court sentenced  appellant to          212  months, which amount  includes a sentence  enhancement under          the ACCA.  We find this sentence enhancement proper.                      The ACCA applies  when a person who  violates section          922(g) has three  previous convictions for a violent  felony or a          serious  drug offense.   While the presentence  report, which the          district court  adopted, improperly characterized  the qualifying          crimes  under  the  ACCA  as  "crimes of  violence"  rather  than          "violent felon[ies],"  appellant's earlier admission that  he was          subject  to  an enhancement  under  the  provisions of  the  ACCA          constitutes an admission  that his previous convictions  meet the          Act's  definitions of "violent felony" or "serious drug offense."          Because appellant  has made this  admission, he cannot  now claim          that  the provisions of  the ACCA do  not apply to him.   We also          note  in passing that  all five of  appellant's previous criminal          convictions,  considered   qualifying  prior   felonies  in   the          presentencereport, meetthe statutorydefinitionof "violentfelony."                      Affirmed.                      Affirmed.                      ________                                         -2-